Case: 1:18-cv-07686 Document #: 239-1 Filed: 10/30/19 Page 1 of 5 PageID #:2940




        EXHIBIT A
    Case: 1:18-cv-07686 Document #: 239-1 Filed: 10/30/19 Page 2 of 5 PageID #:2941

a




                    IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        FILED
                          COUNTY DEPARTMENT, LAW DIVISION                                12/28/2018 1:14 PM
                                                                                         DOROTHY BROWN
    FAHRIDA KURNIAWATI and                                                               CIRCUIT CLERK
                                              )
                                                                                         COOK COUNTY, IL
    V1NI WVLANDARI, as Special Administrators )                                          2018L013938
    of the Estate of HARVINO, deceased,       )
                                              )
                   Plaintiffs,                )
            vs.                               )                   Case No.
                                                                             2018L013938
                                              )
    THE BOEING COMPANY, a corporation,        )
                                              )
                   Defendant.                 )

                       ORDER APPOINTING SPECIAL ADMINISTRATOR

         THIS CAUSE coming to be heard on Petitioners' Petition to Appoint Co-Special
    Administrators, due notice of the petition having been given to all known heirs and legatees of
    HARVINO, and the Court being fully advised in the premises, IT IS HEREBY ORDERED:

           FAHRIDA KURNIAWATI and VENT WVLANDARI are hereby appointed Special
           Administrators of the Estate of HARVINO, deceased to prosecute actions under the
           Wrongful Death Act; and

           Due notice has been provided to all heirs and legatees.

           Leave is granted for Plaintiff to file her Complaint at Law, instanter.




                                                         Enter:
                                                                          Judge Jerry A. Esrig
                                                                                DEC 28 2 018
                                                                          Circuit Court -2101


    Prepared by:

    GARDINER KOCH WEISBERG & WRONA
    53 W. Jackson Blvd., Suite 950
    Chicago, IL 60604
    312/362-0000
    Atty. No. 58588




                                                                                               EXHIBIT A
Case: 1:18-cv-07686 Document #: 239-1 Filed: 10/30/19 Page 3 of 5 PageID #:2942




        EXHIBIT B
  Case: 1:18-cv-07686 Document #: 239-1 Filed: 10/30/19 Page 4 of 5 PageID #:2943




                  N THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF ILLINOIS EASTERN
                                 DIVISION

FAHIDA KURNIAWATI and VINI                            )
WULANDARI, as Co-Special Administrators               )
In re Lion Air Flight JT 610 Crash                    )
of the Estate of HARVINO, deceased,                   )
                                                      )                Lead Case: I:18-cv-07687
                              Plaintiffs,             )
       v.                                             )                This filing applies to
                                                      )                Case No.: I:19-cv-00797
THE BOEING COMPANY, a corporation,                    )
                                                      )
                              Defendant.              )

                            AFFIDAVIT OF VINI WULANDARI

       1.     I am one of two co-special administrators who serve as plaintiffs in this case.

       2.      I am the sister of Harvino, the co-pilot/first officer of the ill-fated Lion Air flight.

Fahrida Kurniawati is the widow of Harvino

       3.     Gardiner Koch Weisberg & Wrona (“GKWW”) has represented the co-special

administrators since December 4, 2019.

       4.     On December 28, 2018, GKWW filed a Petition to Appoint myself and Fahrida

Kuniawati as Co-Special Administrators of the Estate of Harvino, deceased in the Circuit Court

of Cook County, Law Division. Said petition was granted by the Circuit Court of Cook County,

Law Division on December 28, 2018.

       5.     GKWW’s representation of us in this case has included conducting investigations

regarding the crash and potential defendants, preparing and filing a complaint against the Boeing

Company, preparing discovery responses and other filings, preparing damages presentations, and

many other tasks. In addition, there have been numerous conferences in the case among various

counsel. GKWW has represented the two co-special administrators at two mediation sessions




                                                  1
  Case: 1:18-cv-07686 Document #: 239-1 Filed: 10/30/19 Page 5 of 5 PageID #:2944




with retired Judge Donald O’Connell and is scheduled for a third mediation on November 14,

2019. GKWW has also retained a consulting expert to provide opinions regarding Harvino’s lost

wages. I have had many dozens of conversations with GKWW and have met with GKWW

lawyers in Jakarta and Chicago on multiple occasions. I have worked with them closely in

preparing the mediation materials that have been submitted to Judge O’Connell.

       6.      James Jacob Lessmeister has filed a Motion to Substitute Counsel (the

“Motion”). The Motion does not reference the co-special administrators in this case and makes

no reference to my role.

       7.      I believe that it is essential that GKWW remain as counsel on this case to assure

that the next mediation session has the greatest chance of success and that the interests of my

brother’s family are best protected.

       8.      I am over 18 years of age.

       9.      I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.



Executed this ______ day of October, 2019.


                                                   ________________________
                                                   Vini Wulandari

Thomas G. Gardiner (tgardiner@gkwwlaw.com)
John R. Wrona (jwrona@gkwwlaw.com)
Shannon V. Condon (scondon@gkwwlaw.com)
GARDINER KOCH WEISBERG & WRONA
53 W. Jackson Blvd., Suite 950
Chicago, IL 60604
Phone: 312.362.0000
Fax: 312-362-0440




                                               2
